Appeal from the the judgment of the Superior court in favor of the defendant, and dismissing the action.
The action involves the title to a tract of land in San Francisco held by the defendant for public purposes. The complaint was filed in 1872, and the answer thereto was filed in 1873. In December, 1875, upon the petition of the plaintiff, the cause was removed to the United States circuit court, and in October, 1887, was remanded to the superior court of the city and county of San Francisco. No further steps therein were taken by either party to the action until June 28, 1899, when a motion was made on behalf of the defendant to dismiss the same upon the ground of laches and want of prosecution on the part of the plaintiff. The motion came on for hearing August 18th, at which time certain affidavits and other documentary evidence in support thereof were read, and, after argument by counsel, the court made its order granting the motion, and thereupon entered judgment dismissing the action. From this judgment the plaintiff has taken the present appeal, and in support thereof urges that the dismissal of the action was without the authority of the court.
The authority of the superior court to dismiss an action on the ground of laches on the part of the plaintiff in prosecuting the same has been frequently exercised, and unless it is made to appear that there was a gross abuse of discretion in making such dismissal, its action will not be disturbed in this court. The matter was very fully considered in People v. Jefferds, 126 Cal. 296, and more recently in Nicol v. San Francisco, 130 Cal. 288.
Upon the authority of these cases the judgment herein is affirmed.
  Hearing in Bank denied. *Page 577